DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Acknowledgement is made of applicant’s claim for foreign priority to 02 December 2016 under 35 U.S.C. 119(a)-(d).

Response to Amendment
Claims 1-12 were previously pending in this application.  The amendment filed 02 August 2022 has been entered and the following has occurred: Claims 1 & 12 have been amended.  No Claims have been cancelled or added.
Claims 1-20 remain pending in the application.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner in this Office Action.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a method/process (claims 1-12 & 13-20) which recite steps of:
specifying the at least one food of the diet and at least one amount for the at least one food;
determining the plurality of the nutrients in at least one food;
determining a minimal intake amount and a maximal intake amount for each of the plurality of the nutrients in the at least one food, wherein the minimal intake amount is based on a stored RDA value or a stored EAR value for each of the plurality of nutrients or a stored adequate intake (AI) value where no RDA value or EAR value is available
the maximum intake amount based on a stored tolerable upper limit (UL) value for each of the plurality of the nutrients, wherein the stored RDA value, the stored EAR value, the stored AI value, and the stored UL value are each nutrient-specific;
calculating a nutrient health score for each of the plurality of nutrients by:
for a first nutrient, determining a first nutrient score function that increases between zero and the minimal amount for the first nutrient, is flat between the minimal amount and the maximal amount for the first nutrient, and decreases at amounts greater than the maximal intake amount for the first nutrient, wherein an amount of the decrease of the nutrient score function is based on:
            
                S
                (
                x
                )
                =
                m
                a
                x
                ⁡
                (
                0,100
                -
                
                    
                        100
                    
                    
                        U
                        L
                        -
                        L
                        O
                        A
                        E
                        L
                    
                
                ∙
                (
                x
                -
                U
                L
                )
                )
            
        

wherein LOAEL a lowest observed adverse effect level (LOAEL) for the first nutrient, wherein the LOAEL is greater than a UL value for the first nutrient; and
for a second nutrient, determining a second nutrient score function that increases between zero and the minimal amount for the second nutrient, is flat between the minimal intake amount and the maximal intake amount for the second nutrient, and does not decrease at amounts greater than the maximal intake amount for the second nutrient; 
wherein the nutrient health score is personalized and based on the subject’s caloric intake range and corresponding healthy ranges of a nutrient intake for a given time period; and
making the recommendation on the diet of the subject
These steps of determining a minimal intake amount and a maximal intake amount, determining a  first nutrient score function, and a second nutrient score function, as drafted, under the broadest reasonable interpretation, includes, includes mathematical concepts.  This grouping of abstract ideas is defined in MPEP §2106.04(a)(2) as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  Claims that recite a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, are considered to fall within the “mathematical concepts” grouping of abstract ideas.  In the instant claims, Applicant recites mathematical calculations, such as determining a first and second nutrient score function, and further specifying the parameters and variables (such as RDA, EAR, UL, AI, LOAEL, etc.) of the mathematical calculations being performed, as well as, calculating a nutrient health score for each of a plurality of nutrients which amount to collecting parameters or inputs for the calculations or mathematical relationships to be performed/executed.  Furthermore, specific mathematical functions are defined in the Claim which constitutes mathematical concepts.  Accordingly, the claims recite an abstract idea, i.e., mathematical concepts.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-11 & 13-20, reciting particular aspects of how collecting parameters/inputs for the mathematical functions, performing the mathematical concepts, determining mathematical functions, and/or displaying the results from the mathematical functions being executed may be performed in the mind or by a human using pen and paper but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as implications of a display device as a means for displaying indications and/or a computer for performing the computerized method(s), amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0090], [0081], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving at least one food and at least one food amount for said at least one food via a food input module, receiving a varying list of nutrients and nutrient parameters (UL, RDA, EAR, AI, LOAEL, etc.) that are stored for a certain food that has been received as an input, receiving unique, nutrient-specific UL, RDA, EAR, AI, LOAEL, NOAEL values, amounts to mere data gathering, recitation of determining varying nutrient score functions, minimal/maximal intakes, etc. based on the received inputs from the food input module and stored dietary recommendation values wherein the score function, intakes, etc., are all specific to the subject’s caloric intake and corresponding healthy ranges, amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying a food entry control amounts to insignificant application, displaying a representation of the nutrient score function(s) see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of making recommendations on a diet of a subject, recitation of varying dietary recommendation parameters/values/variables, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 4, 7, & 9-11 which recite additional limitations that amount to invoking computers as a tool to perform the abstract idea, claims 2-6, 13 & 17 which recite additional limitations that add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 7-11, 14-16, & 18-20 which recite additional limitations that add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated such as by utilizing certain portions of collected data to calculate a nutrition score function and recommending/making recommendations to add or remove certain foods from a user’s diet, claims 2-3, 5, 8-9 & 13-20 which recite additional limitations that generally link the abstract idea to a particular technological environment or field of use such as by reciting varying aspects of diet management, recommendations, etc.).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving inputs, possibly connected via network implementation; calculating and communicating recommendation or score, possibly connected via network implementation, displaying a recommendation, score, and/or analysis in a remote manner, receiving a varying list of nutrients and nutrient parameters (UL, RDA, EAR, AI, LOAEL, etc.) that are stored for a certain food that has been received as an input, receiving unique, nutrient-specific UL, RDA, EAR, AI, LOAEL, NOAEL values either from a database or determined by the system, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining a minimal and maximal intake for a patient using certain parameters;  determining a multiple nutrient score functions using certain inputs, dietary recommendation parameters/values and patient-specific caloric intake/health ranges, determining a recommendation based on project calculations given a certain action such as adding or removing a food from a user’s diet, etc., e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating intake and function parameters and values electronically, updating and recommending edits and changes to a user’s diet and up-keeping said changes/dietary plan e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing instructions to perform the computerized methods. storing instructions to display information using computerized systems, storing recommended dietary values/nutrients/nutrient parameters/recommendations for certain foods, storing information about the user/patient such as demographic information, storing minimal and maximal intake values, storing first and second nutrient functions, storing UL, RDA, EAR, AI, LOAEL, NOAEL parameter values within a database or system, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-11 & 13-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 4, & 9-11, & 14-20 discussing either receiving inputs or providing outputs, possibly via network implantation under broadest reasonable interpretation, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 4, 7- 9, 13-14, & 17-18, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 7-11, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-11, 15-16, & 19-20, updating intake and function parameters and values electronically, updating and recommending edits and changes to a user’s diet and up-keeping said changes/dietary plan, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.














Subject Matter Free from Prior Art
Claims 1 & 12 –
Regarding Claims 1 & 12, Nusbaum discloses a method for making recommendation on a diet of a subject by determining a nutritional health score of a plurality of nutrients in at least one food of the diet of the subject, the method comprising:
specifying the at least one food and at least one amount for the at least one food (See Nusbaum Col. 5, ll. 44 – Col. 6, ll. 20 which discloses a food input module and a touchscreen display that can be used to obtain user confirmation that the speech recognition software accurately decoded the food he/she identified.  This includes the particular food consumed, the food amount, etc.);
determining the plurality of the nutrients in the at least one food (See Nusbaum Col .76, ll. 57 – Col .77, ll. 34 & Fig. 4A/Fig. 9 which disclose the system looking up both the food item and the add-on in the system nutrient database which in turn is based on data from the USDA nutrient database and, for example, displays food nutrients with quantities and color codes);
determining a minimal intake amount and a maximal intake amount for each of the plurality of the nutrients in the at least one food (See Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 & Fig. 2C which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values), wherein:
the minimal intake amount is based on a stored RDA value or a stored EAR value for each of the plurality of the nutrients (See Nusbaum Col. 24, ll. 58 - Col. 25, ll. 53 & Fig. 2G1 which discloses that recommended daily intake and recommended daily amounts are considered for determining optimal intakes for the users of the system based on varying patient parameters, including minimal and maximal intakes, which fits the requirements for RDA values and EAR values;  Furthermore, Nusbaum Col. 11, ll. 3-20 & Col. 21, ll. 63 – Col. 25, ll. 53 & Fig. 2C which discloses varying nutrient health scores, via color coding or numerical scoring, e.g., 0 to 100%, for a plurality of nutrients that are tracked over time for each patient or user of the system, based on RDA values and EAR values) or a stored adequate intake value where no RDA value or EAR value is available (Because this limitation is presented in the alternative form by using “or”, either the previous limitation or this limitation has to be met to read on the Claim, and as shown above, the previous limitation is met), wherein
the maximum intake amount based on a stored upper limit value (UL) for each of the plurality of the nutrients (See Nusbaum Col. 23, ll. 16 – Col. 25, ll. 16 & Figs. 2C 2D2 & 2E which disclose increments of intake via color code ratings ranging from a 0%-100% intake and five 20% increments, and Nusbaum Col. 23, ll. 38-44 specifically describing the five 20% increments reach the 100% baseline as an “upper limit”, which given the broadest reasonable interpretation of “upper limit value” is understood to read on this claim.  Given a more specific definition of upper limit value in the claim, See Otten, p. 9-12 & p. 12, “Tolerable Upper Intake Level”, Fig. 1, which depicts and describes the relationship between Dietary Reference Intakes and the maximal intake amount being based on the upper limit value), wherein 
the stored RDA value, the stored EAR value, the stored AI value, and the stored UL value are nutrient-specific (See Nusbaum Fig. 2D1 and Col. 22, ll. 34 – Col. 23, ll. 37 which discloses each of macro nutrients with daily values as well as color-coding rules for each of the nutrients, each nutrient of which contains different RDA and EAR values; see further Nusbaum Col. 24, ll. 58 – Col. 25, ll. 30-53 which discloses that the RDI’s described in Fig 2G1 of Nusbaum can be modulated up or down from the singular DC of 2000 calories such as a more personalized RDI for different caloric intakes, body weights, body frames, age, sex, activity level, obesity level, etc.; while AI and UL values are not expressly disclosed by Nusbaum, see further, Otten p. 7 which discloses nutrient specific-reports that contain DRI’s such as RDA, EAR, AI, and UL values for each of the nutrients listed therein & Otten p.9 which states that most nutrients have a unique set of DRI’s such as EAR, RDA, AI, and UL);
the nutrient health score is personalized and based on the subject’s caloric intake range and corresponding healthy ranges of a nutrient intake for a given time period (See Nusbaum Fig. 2D1 and Col. 22, ll. 34 – Col. 23, ll. 37 which discloses each of macro nutrients with daily values as well as color-coding rules for each of the nutrients, each nutrient of which contains different RDA and EAR values; see further Nusbaum Col. 24, ll. 58 – Col. 25, ll. 30-53 which discloses that the RDI’s described in Fig 2G1 of Nusbaum can be modulated up or down from the singular DC of 2000 calories such as a more personalized RDI for different caloric intakes, body weights, body frames, age, sex, activity level, obesity level, etc.; See Nusbaum Col. 35, ll. 55-Col. 36, ll. 12 which discloses color-code rating of certain macronutrients or even food items with associated macronutrients such that corresponding healthy ranges of the intake of said macronutrient and/or food can be displayed in a color fashion for a given time period such as breakfast, lunch, and/or dinner);
making the recommendation on the diet of the subject (See Nusbaum Col 11, ll. 24-35 which discloses working to improve behavioral and diet issues through prompts and recommendations being used to enhance and maintain positive behavior change; See Nusbaum Col. 6, ll. 55-63 which specifically discloses making a recommendation to improve the behavior or diet of the user such as recommending to eat an apple at 3 PM in response to a user query regarding hunger issues in the middle of the afternoon; See Nusbaum Col. 12, ll. 61 – Col. 13, ll. 17 which specifically mentions the system prompting the user to accept certain responsibilities in implementation such as diet regimens and exercise routines recommended by the system; See Nusbaum Col. 27, ll. 21-45 which discloses data being entered, taken together, and creating a baseline record from which the system makes initial recommendations for diet and exercise regime);

As denoted above, Nusbaum does provide teachings related to RDA values & EAR values regarding a plurality of nutrients for a plurality of patients, as well as calculating a minimal and maximal intake.  More specifically, these values and scores are stored in the system for a plurality of patients and are tracked over time.

Nusbaum does not explicitly teach, however:
calculating the nutrient health score for each of the pluralities of nutrients by:
wherein LOAEL is a lowest observed adverse effect level (LOAEL) for the first nutrient, wherein the LOAEL is greater than a UL value for the first nutrient; and
for a second nutrient, determining a second nutrient score function that increases between zero and the minimal amount for the second nutrient, is flat between the minimal intake amount and the maximal intake amount for the second nutrient, and does not decrease at amounts greater than the maximal intake amount for the second nutrient.

It should be noted for the above function, that this function simply implies a non-negative function, as given by the max() part of the function, and the rate of decrease is the             
                100
                -
                
                    
                        100
                    
                    
                        U
                        L
                        -
                        L
                        O
                        A
                        E
                        L
                    
                
                ∙
                (
                x
                -
                U
                L
                )
                )
            
         portion of the function.
However, Otten does teach the varying parameters and scoring functions that Applicant describes above (See Otten, P. 9-12 & p. 12, “Tolerable Upper Intake Level”, Fig. 1, which depicts and describes the relationship between Dietary Reference Intakes.  The cited portion and figure specifically show the varying parameters of the scoring function that are described above, albeit in the opposite manner regarding inadequacy (where the y-axis is defined as Risk of Inadequacy, rather than Applicant’s “nutrient health score” which is assumed to be a measure of Adequacy or Fulfillment as seen in Fig. 2A-2I of Applicant’s drawings) such as, a function that decreases between zero and the determined minimal amount (EAR/RDA) for that nutrient, is flat between the determined minimal amount (EAR/RDA) and the determined maximal amount (somewhere before the UL), and MAY increase after or stay constant after the determined maximal amount (some point after the UL).  The only difference between Otten and Applicant’s is the order of the y-axis, in which the function is simply flipped because it is inherent that a standardized score of adequacy that ranges from 0 to 1 would, respectively correspond to a standardized score of inadequacy that ranges from 1 to 0.  Therefore, if the function of Otten’s Figure 1 was to be plotted or calculated for adequacy levels rather than risk of inadequacy, the trends between the different points (minimal amount, maximal amount) would be the opposite, so increasing between zero and minimal amount, flat between minimal amount and maximal amount, and MAY decrease or stay stable when greater than the determined maximal amount, as disclosed in the instant claims.  Furthermore, Otten pp.445-446 “Dose-Response Assessment” discloses a lowest-observed-adverse-effect-level (LOAEL), that which is the lowest intake at which an adverse effect has been identified.  Furthermore, Otten specifically states that this LOAEL is the highest threshold “dose” or intake and serves as a critical data pertaining to the selection of the UL, because the LOAEL is the lowest intake of a nutrient at which an adverse effect has been identified.  This LOAEL is then divided by a single uncertainty factor (UF) in order to obtain the UL, therefore so long as the UF is a positive integer with value greater than 1, the LOAEL will always be greater than the UL because the LOAEL is divided by the UF to obtain the UL, and therefore the amount of decrease, or in Otten’s case since the order of the y-axis is flipped, increase is determined based on the LOAEL because the UL is directly determined via the LOAEL, and this is further reflected and confirmed by Applicant’s specification Par [0133]-[0136] which discloses said aspects and relationship of LOAEL, UL, and UF; thus, there is no need for Otten to disclose a non-zero function, since the function is flipped from Applicant’s perspective and will remain positive.  Furthermore, it is understood that Otten does disclose this rate of decrease but in the opposite manner, so increasing between zero and the minimal amount and Otten further describes the Dose-Response Assessment and relationship between the UF, UL, and LOAEL which is described above by Applicant, but in terms of a formula instead).  The disclosure of Otten is directly applicable to the system of Nusbaum because both disclosures share limitations and capabilities, namely, they are both directed to determining nutritional requirements and monitoring nutritional intake for patients based on varying patient attributes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nusbaum regarding scoring of various nutrient intake in patients with the scoring function suggestions provided in Otten.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nusbaum with the suggestions provided in Otten, because various intake levels can produce a range of benefits or determents depending on nutrient adequacy or nutrient inadequacy, respectively, and as such dietary reference intakes (DRIs), such as EAR, RDA, adequate intake (AI), and tolerable upper intake level (UL) need to be considered for determining nutrient adequacy or nutrient inadequacy and planning diets for individuals or groups (See Otten p. 9).

However, Nusbaum and Otten are silent on:
for a first nutrient, determining a first nutrient score function that increases between zero and the minimal intake amount for the first nutrient, is flat between the minimal intake amount and the maximal intake amount for the first nutrient, and decreases at amounts greater than the maximal intake amount for the first nutrient, wherein an amount of the decrease of the first nutrient score function is based on:
            
                S
                (
                x
                )
                =
                m
                a
                x
                ⁡
                (
                0,100
                -
                
                    
                        100
                    
                    
                        U
                        L
                        -
                        L
                        O
                        A
                        E
                        L
                    
                
                ∙
                (
                x
                -
                U
                L
                )
                )
            
        
The combined disclosure of Nusbaum and Otten do disclose a function (e.g. Otten’s Figure 1) to be plotted or calculated for adequacy levels rather than risk of inadequacy.  Thus, the function trends between the different points (minimal amount, maximal amount) would be the opposite, so increasing between zero and minimal amount, flat between minimal amount and maximal amount, and MAY decrease or stay stable when greater than the determined maximal amount, as disclosed in the instant claims.  Furthermore, Otten pp.445-446 “Dose-Response Assessment” discloses a lowest-observed-adverse-effect-level (LOAEL), that which is the lowest intake at which an adverse effect has been identified. 

 However, the combined disclosure of Nusbaum and Otten do not disclose the decrease of the first nutrient score function specifically being based on the explicit formula given above, as found in the instant set of Claims.  Furthermore, the prior art has been thoroughly searched specifically for finding a similarly recite formula that describes the specific decrease in the function of the nutrient score function as disclosed in the instant set of Claims.  Therefore, the prior art does not teach or fairly suggest the formula given above for modeling or describing the specific decrease in the nutrient scoring function that is found in independent Claims 1 & 12.  Furthermore, since dependent Claims 2-11 & 13-20 are dependent from independent Claims 1 & 12 which are allowable over the prior art, dependent Claims 2-11 & 13-20 are also allowable over the art by virtue of dependency.  Hereinafter, Claims 2-11 & 13-20 are analyzed in view of the prior art, but are not rejected under 35 U.S.C. 102/103.

Response to Arguments
Applicant's arguments filed 02 August 2022 have been fully considered but they are not persuasive:
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 8-10 of Arguments/Remarks that the newly amended independent Claims 1 & 12 now recite varying aspects relating to the scoring function and varying stored nutrition parameters being specific to the subject/user constitutes a specific improvement in the field of the nutritional health by providing a more practical scoring system distinguished from existing approaches.  Applicant further argues that because of this specific improvement, the 35 U.S.C. 101 rejections of Claims 1 & 12 and claims dependent therefrom should be withdrawn.  Examiner respectfully disagrees with Applicant’s arguments.  While Examiner agrees adding that specifying the parameters are unique to subject and therefore potentially increase the granularity/individualization of the nutritional health scores/diet plans, it is still determined that this level of granularity/individualization is taught by the art.  That is, this simply adds more parameters/inputs to consider in personalized nutritional health/diet planning that are already known and disclosed by varying, already-cited prior art references such as Otten et al., Innocenzi et al., Reidy et al., and Biesalski et al..  It has been shown that references consider the RDA, EAR, UL, LOAEL, NOAEL, etc. of each individual nutrient in monitoring intake of said nutrients as seen in Otten and Biesalski.  Furthermore, while it has been determined that the explicit recitation of the formula representing or modeling the decreasing portion of the nutrient scoring function is not fairly taught or suggested by the prior art, adding more elements that amount to part of the abstraction, i.e. mathematical concepts/relationships, does not typically amount to a practical application or improvement over the prior art in terms of 35 U.S.C. 101.  As such, the limitations do not seem to amount to a practical application or specific improvement in the field of personalized nutritional health/diet planning.  However, as the Claims move further from the prior art references in terms of nutritional parameters considered, level of granularity considered for each nutritional parameter, etc., the Claims will most likely move towards a practical application or specific technical improvement. Therefore, Claims 1 & 12 and claims dependent therefrom remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claims 1-20, Applicant argues on pp. 12-15 of Arguments/Remarks that previously cited portions Nusbaum, Otten, and Haddad fail to teach or suggest every element of amended independent Claims 1 and 12, such as the addition of the stored nutritional parameters values each being nutrient-specific, the decreasing portion of the nutrient scoring function is represented by:
                
                    S
                    (
                    x
                    )
                    =
                    m
                    a
                    x
                    ⁡
                    (
                    0,100
                    -
                    
                        
                            100
                        
                        
                            U
                            L
                            -
                            L
                            O
                            A
                            E
                            L
                        
                    
                    ∙
                    (
                    x
                    -
                    U
                    L
                    )
                    )
                
            
and that the nutrient health score is personalized and based on the subject’s caloric intake range and corresponding healthy ranges of a nutrient intake for a given time period. Examiner agrees with Applicant arguments.  Therefore, the rejection has been withdrawn.  Furthermore, it has been determined that the explicit recitation of the formula representing or modeling the decreasing portion of the nutrient scoring function is not fairly taught or suggested by the prior art.  As such, the 35 U.S.C. 103 rejections of Claims 1-10 & 12-20 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Dietary Reference Intake” – Wikipedia (NPL – 20 Oct 2016) discloses varying dietary reference intake values such as EAR, RDA, AI, UL, and AMDR such that each of these are listed in a table and specified in certain units, and where to find said macronutrients in varying food sources;
“Dietary Reference Intakes: Applications in Dietary Assessment (2000)” – Institute of Medicine (NPL – 2000) discloses varying applications, assessments, considerations, etc., in determining certain nutritional parameters such as EAR, RDA, AI, UL, etc.;
Tobemann et al. (U.S. Patent No. 7076438) which discloses using market research data to access nutrient intakes of a population and determining from said population nutrient intake references, optimized nutrient/dietary intake for patients or users of the system.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R. MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        11/16/2022
/Jonathan Ng/Primary Examiner, Art Unit 3619